Title: Reports on the Accounts of the Commissioners of Loans, [3 December 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



Treasury Department, December 3rd. 1792 [Communicated on December 3, 1792]
[To the Speaker of the House of Representatives]
Sir

I have the honor to transmit herewith the accounts called for by a resolution of the House of Representatives of Friday last, together with a Statement by the Register exhibiting the detail of the Estimate, to which that resolution relates, and the copy of a letter from him to me of this date. As the accounts are original papers, and necessary documents of the Treasury, I pray that the House will be pleased, after making the use intended of them, to cause them to be returned.
With perfect respect,   I have the honor to be,   Sir,   Your most obedient and humble Servant,

Alexander HamiltonSecry. of the Treasy.
The Honorable, The Speaker of the House of Representatives.

